Citation Nr: 0636926	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-26 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for bursitis of the 
left hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from October 
1982 to March 1983.  He also served on active duty from May 
1985 to May 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In March 2005, the veteran failed to appear, without 
explanation, for a Travel Board Hearing.  He has not 
requested that the hearing be rescheduled. 

The veteran's appeal was previously before the Board in March 
2006, at which time the Board remanded the case for further 
action by the originating agency.  While the case was in 
remand status, the veteran's appeal for service connection 
for headaches was resolved by a June 2006 rating decision 
granting service connection for this disability.  The case 
has been returned to the Board for further appellate action 
on the remaining issues.


FINDINGS OF FACT

1.  A right knee disability was not present within one year 
of the veteran's discharge from service and is not 
etiologically related to service.

2.  A left knee disability was not present within one year of 
the veteran's discharge from service and is not etiologically 
related to service.

3.  The veteran does not have a current left hip disability.







CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active duty or active duty for training, and the 
incurrence or aggravation of arthritis of the right knee 
during active duty may not be presumed.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2006).

2.  A left knee disability was not incurred in or aggravated 
by active duty or active duty for training, and the 
incurrence or aggravation of arthritis of the left knee 
during active duty may not be presumed.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2006).

3.  A left hip disability was not incurred in or aggravated 
by active duty or active duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a right knee 
disability, a left knee disability and a left hip disability.

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that the appellant was provided notice 
required by the VCAA in a November 2002 letter, before the 
initial adjudication of his claims.  Although this letter did 
not specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
submit such evidence or provide the originating agency with 
the information and any authorization necessary for the 
originating agency to obtain the evidence on his behalf.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  Moreover, he was provided notice concerning the 
disability-evaluation and effective-date elements of the 
claims in a May 2006 letter. The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service or active duty for training. 38 U.S.C.A. 
101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.303 (2006).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Right Knee Disability

The medical evidence of record shows that the veteran has 
been diagnosed with degenerative joint disease of the knees.  
The veteran's most current VA examination in May 2006 
confirmed this diagnosis.  The veteran has reported that he 
twisted his right knee during basic training at Fort Knox.  
He's also reported that he fell on rocks during basic 
training and injured his right knee.  In addition, the 
veteran claims that while on active duty in Japan, he was 
driving a jeep that hit a concrete bunker and caused his 
knees to hit the dashboard.  Service medical records show 
that the veteran was treated for avulsion and abrasions of 
the right knee after falling on rocks in November 1982.  He 
was neurologically intact and no swelling or tenderness was 
observed.  Subsequent service medical records are negative 
for evidence of a right or left knee disorder, and the report 
of a February 1991 examination indicates that the veteran was 
in excellent health and his right knee was found to be normal 
on clinical evaluation..  

Private medical records from June 1999 to September 2003 show 
that the veteran started receiving treatment for his knees 
and received a diagnosis of a bilateral knee disability, 10 
years after his discharge from active duty.  Post-service 
treatment records also indicate that the veteran worked as a 
sheriff from 1989 to 2001 and that during that time, he was 
the victim of a significant assault which may have 
contributed significantly to his current knee disabilities.  
The Board notes that the assault caused the veteran to 
medically retire from his position as a sheriff.  

The veteran was afforded a VA examination in April 2003 and 
the examiner opined that the veteran's military service 
contributed at least 50 percent to his current knee 
disabilities.  However, this opinion appears to be based on 
history provided by the veteran instead of a review of the 
veteran's claims folder and service medical records.  
Accordingly, the Board has found that examiner opinion to be 
of limited probative value.  

In accordance with the Board's March 2006 remand directives, 
the veteran was afforded another VA examination in May 2006.  
After reviewing all the medical evidence of record, including 
the veteran's claims folder and his service medical records, 
and examining the veteran himself, the examiner opined that 
the veteran's bilateral degenerative joint disease is "less 
likely than not a result of the veteran's military service."  
The Board has found this to be the most probative evidence of 
concerning the etiology of the veteran's right knee 
disability because it is based upon an examination of the 
veteran and a review of the veteran's pertinent history.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
right knee disability.

Left Knee Disability

As previously stated, the veteran has been diagnosed with a 
current left knee disability.  However, service medical 
records do not indicate that the veteran sustained an injury 
to his left knee while in service.  Post-service treatment 
records show that the veteran underwent arthroscopic surgery 
on his left knee in March 1997.  However, the surgery took 
place after the veteran's discharge from active duty for 
training and active duty.  With the exception of the April 
2003 VA examiner's opinion, which the Board has found to be 
of limited probative value, there is no medical evidence 
suggesting that a left knee disability was present within one 
year of his discharge from service or that it is 
etiologically related to service.  As with the right knee 
disability, the Board has found the May 2006 medical opinion 
against the claim to be the most probative evidence 
concerning the etiology of the veteran's left knee 
disability.  Accordingly, the Board finds that service 
connection for a left knee disability is also not in order.

Left Hip Disability

The veteran does not have a current left hip disability.  On 
VA examination in April 2003, the veteran was diagnosed with 
left greater trochanteric bursitis.  However, in a more 
recent VA examination, conducted in May 2006, the examiner 
noted that X-ray results for the hips from May 2006 were 
negative for any evidence of a disorder and he concluded that 
objective data did not support a diagnosis for the left hip 
at that time.

With regard to an injury in service, the veteran reported to 
the May 2006 VA examiner that he experienced pain in the hip 
while running in the National Guard in 1990.  All service 
medical records, including National Guard records, are silent 
for any indication of a left hip disorder.  In fact, the 
veteran himself admits that he did not seek treatment for his 
hip in service and as the May 2006 examiner noted, the 
service records indicate that he passed his physical fitness 
test.

The record is also void of any medical opinion linking a left 
hip disability to an injury or occurrence in service.

As none of the three elements necessary for a finding of 
service-connection is present, the veteran's claim must be 
denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a left hip disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


